Case: 18-1691 Case
               Document:
                   1:18-cv-10475-PBS
                          00117381487 Document
                                        Page: 1 51 Date
                                                    FiledFiled:
                                                          12/26/18
                                                                12/26/2018
                                                                     Page 1 ofEntry
                                                                               1    ID: 6221554




                     United States Court of Appeals
                                     For the First Circuit
       No. 18-1691
                                       SAMUEL PENSAMIENTO

                                           Petitioner - Appellee

                                                    v.

         ANTONE MONIZ, Superintendent of Plymouth County Correctional Facility; THOMAS
       BROPHY, Immigration and Customs Enforcement and Removal Operation Acting Field Office
                                            Director

                                        Respondents - Appellants

                          JOSEPH D. MCDONALD, JR., Plymouth County Sheriff

                                               Respondent


                                              MANDATE

                                       Entered: December 26, 2018

              In accordance with the judgment of December 26, 2018, and pursuant to Federal Rule of
       Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                                  By the Court:

                                                  Maria R. Hamilton, Clerk


       cc:
       Rayford A. Farquhar
       John Hawkinson
       Adriana Lafaille
       Aaron Frederick Lang
       Daniel Louis McFadden
       Matthew R Segal
       Carlton Frederick Sheffield
       Cynthia A. Young
